Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein et al (US 2015/0216471).

As to claims 1-4, Goldstein discloses a fluid sampling device (oral/saliva fluid apparatus 100 in figure 1 and/or apparatus 600 in fig.6), comprising: 
an absorbent member (sampling portion 110 including contacts 121, detection array 122, and porous/absorbent collection member 102, par.97, fig,1 and/or sampling portion 610 including porous/absorbent collection element 602 and sensors/electrodes, par.105, fig.6, see par.56 and par.70)(Examiner respectfully notes since the substrate of the device supports the porous collection element, so the substrate must be porous/absorbent to allow passage of the oral fluid from the mouth to the collection element, par.56, 70, 97 and 105, as best seen in fig.1-10); and
starting time (initial time value), par.55, at least one timer may be used to indicate the start of a sampling period, , par.69, capture and store one or more of the following parameters: (i) date/time of sampling run, par.76, and automatically establish a starting time (initial time value), par.112)(Examiner respectfully notes that the automatically generated start time/initial time value (time/date stamp)is the time/date the saliva is absorbed by the collection portion 110/610); 
the generated data includes timestamp data that identifies actual time and date of sample acquisition/fluid sample absorbed by the absorbent member (date and time pf sampling run, par.55, par.69, par.76 and par.112).

Response to Arguments
Applicant's arguments filed on 07/28/2021 regarding Goldstein’s invention does not teach generating time/date stamp when fluid is absorbed by the absorbent member, but instead generates time/date stamp before the fluid is absorbed by the absorbent member have been fully considered but they are not persuasive, because the absorbent/collection portion 110/610 taught by Goldstein’s invention explicitly teaches starting an initial time value when the oral fluid first contacts the exposed contacts, wherein the exposed contacts are part of the absorbent/collection portion 110/610, when fluid is first absorbed by the collection/absorbent member.

Still regarding the Applicant arguments that Goldstein’s invention teaches a use of a timer as a stopwatch to calculate time of sampling run, instead of teaching the claimed subject matter “generate time of sampling” have been fully considered but they are not persuasive, because the Goldstein’s invention explicitly teaches using a timer/timing element to automatically establish a starting time (initial time value) when the oral fluid contacts the exposed contacts, along with calculating the period of sampling run, par.55, par.70, par.76 and par.112.

Applicant’s arguments with respect to Goldstein’s invention does not teach the claimed subject matter “an onboard recorder” in claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791